Opinion by
Oliver, P. J.
Two samples were received in evidence. The buyer of the importing firm testified, among other things, that these buttons are used for buttoning women’s coats and skirts and that he knew of no other use. The examiner at the port of New York testified in behalf of the defendant that he had advisorily classified the merchandise under paragraph 1527. He also testified that exhibit 2 was cast metal and silver-plated, but was unable to state definitely as to exhibit 1 whether it was gold-plated stating that the metal looked like brass. The Government conceded that the merchandise consists of metal buttons embossed with a design, device, pattern, or lettering. From the record presented and in view of United States v. Gaunt (T. D. 41784) the claim at 35 percent under paragraph 349 and T. D. 49458 was sustained.